DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3,   of U.S. Patent No. 11,257,280. Although the claims at issue are not identical, they are not patentably distinct from each other because each the currently filed application and patent disclose providing an artificial environment with multiple rays that are controlled by a feature of a user and the difference being that the U.S. Patent 11,257,280 further defines the user-controlled ray is provided and is configured with a current set of ray casting rules that define properties and therefore the broad feature of controlled by one or more particular features of a user would include the more narrow feature of rules that define properties.  Examiner further notes the presently filed application claims applying a ray weighting or ranking system to determine a primary ray from among the multiple rays; causing display properties of each of the multiple rays to be set according to the results of determining the primary ray; and in response to a ray action, causing a result of the ray action in that is dependent on the determined primary ray, whereas the U.S. Patent 11,257,280 discloses detecting a trigger event corresponding to an element of the artificial 3D environment, wherein the element of the artificial 3D environment is linked to one or more alternate sets of ray casting rules; wherein the element of the artificial 3D environment is a specified volume allocated in relation to an application, wherein the allocation of the specified volume includes the application assigning the one or more alternate sets of ray casting rules to the specified volume; and wherein the trigger event comprises determining that at least a part of the user entered the specified volume; retrieving an alternate set of ray casting rules from the one or more alternate sets of ray casting rules linked to the element of the artificial 3D environment. However it is noted that the specification discloses the rules determine which of the multiple ray is the primary and for determining the primary using factors as weights for determining importance of rays, and/or ranking, col. 17, lines 16-32.  Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized weighting or ranking as a way to determine or deem a hierarchy or order or importance.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al., U.S. Patent Publication Number 2018/0365901 A1, in view of Hosenpud et al., U.S. Patent Number 10,943,388 B1.

Regarding claim 1, Powderly discloses a method for receiving user-input using multiple alternate rays, the method comprising: 
providing an artificial environment with multiple rays that are simultaneously controlled by one or more particular features of a user (paragraph 0106, a user can interact with object in his environment using poses, the wearable system may use a cone casting technique; figures 12A and 12B); 
applying a weighting (paragraph 0004, calculating a multiplier to be applied; paragraph 0182, the user can set the weight of the distance to be higher than the weight associated with the properties of the virtual objects); 
causing display properties of each of the multiple rays to be set for a primary ray (paragraph 0117, in some cases, portions of the cone 1220 may be displayed, e.g. an end of the cone, a surface of the cone, a central ray of the cone, etc.); 
and in response to a ray action, causing a result of the ray action in that is dependent on the primary ray (paragraph 0119, as an example, the cone is anchored to a user input device, the cone can be moved based on actuation of the user input device).
	However it is noted that Powderly discloses figures 12A-12C, multiple rays from a cone cast and paragraph 0158, incorporating a virtual cone with color, shape and depth; the location of which may be associated with the user’s head pose, body pose or direction of gaze, the cone may be a geometric cone, a cuboid, a polyhedron, a pyramid, a frustum or other three-dimensional shapes which may or may not be regular shape, but fails to specifically disclose applying a ray weighting or ranking system to determine a primary ray from among the multiple rays. 
Hosenpud discloses applying a ray weighting or ranking system to determine a primary ray from among the multiple rays (col. 33, lines 23-25, the hit point approach may be adjusted to prioritize hit points based on a distance from a reference ray’s line as opposed to its origin; col. 33, lines 49-54, a ray may be cast into a virtual world from a tip of a user input device, such as stylus 600 described above. In some embodiments, intersection results may be captured (e.g., intersections with virtual objects may be detected and objects may be ranked (or prioritized) based on distance from an origin of the ray); col. 34, lines 17-22, intersection results from the ray-cast and sphere-cast may be compared and/or prioritized. In some embodiments, if the ray-cast succeeds (detects an intersection) and the sphere-cast fails (does not detect an intersection), results from the ray-cast may be prioritized over results from the sphere-cast).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the weighting as applied to distances or properties of objects as disclosed by Powderly, with a first applied cone cast with multiple rays as show in figure 12C, prioritizing or ranking the rays as disclosed by Hosenpud, to allow rays to be ranked or prioritized based on object distance from a reference ray’s line as opposed to its origin, i.e. more objects along a ray, to allow selection of closely clustered virtual objects.

Regarding claim 2, Powderly discloses wherein the multiple rays include at least two rays with different shapes and/or curvatures from each other (paragraph 0117, the cone 1220 may have a variety of properties such as, e.g., size, shape or color ).

Regarding claim 3, Powderly discloses wherein at least one of the multiple rays, that are simultaneously controlled by a particular feature of the user, is a straight ray cast at an angle from a line determined for the feature of user (figure 12A, Examiner interprets the cone cast which includes a central ray 1224 and rays cast at angles according to a conic volume).

Regarding claim 4, Powderly discloses paragraph 0109, the central ray 1224 can represent the direction of the cone, the direction of the cone, the direction of the cone can correspond to the user’s body pose, such as head pose, hand gestures, etc., or the user’ direction of gaze.
However, it is noted that Powderly fails to specifically disclose wherein at least one of the multiple rays, that are simultaneously controlled by a particular feature of the user, is a ray cast as a curved line.
Hosenpud discloses wherein at least one of the multiple rays, that are simultaneously controlled by a particular feature of the user, is a ray cast as a curved line (col. 35, lines 41-46, if the selected hit point is non-collinear with the casted ray, e.g. implying that the sphere-cast results have been prioritized over the ray-cast results, a curved beam that may appear to snap to the selected hit point may be rendered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the multiple rays cast as disclosed by Powderly, the ray cast as a curve as disclosed by Hosenpud, to allow the presented ray to snap to a location by having a curve or bend or other deviation.

Regarding claim 6, Powderly discloses wherein at least one of the multiple rays, that are simultaneously controlled by a particular feature of the user, is a straight ray cast along a line determined for the feature of user (paragraph 0108, central ray 1224; figures 12A and 12B).

Regarding claim 7, Powderly discloses wherein the one or more particular features of the user comprises at least part of a hand of the user, an eye of the user, a controller handled by the user, or any combination thereof (figure 12A; paragraph 0108, cone can have its origin at various positions, e.g., the center of the user’s ARD, e.g., between the user’s eyes, a point on the user’s limbs, e.g. a hand, such as a finger of the hand, a user input device or totem being held or operated by the user).

Regarding claim 8, Powderly discloses wherein at least two of the multiple rays have different origin points that are different features of the user (figures 12B and 12C; also paragraph 0130, during a cone cast the wearable system can cast a cone; paragraph 0134, dynamically updating aperture based on contextual information; a first cone cast can capture multiple objects, a second cone cast to further select a target object among the captured objects, the wearable system can allow a user to select the target object from the captured objects using body poses or a user input device).

Regarding claim 9, Powderly discloses wherein the result is a first result; and wherein the same ray action is performed at a different time, when a different one of the multiple rays has been determined to be the primary ray, to produce a second result that is different from the first result due to the difference in primary rays (paragraph 0199, in response to detecting collision with the interactable object the method comprises performing an action on the interactable object; paragraph 0200, the action comprises one or more of the following, selecting the interactable object, moving the interactable object, or opening a menu associated with the interactable object).

Regarding claim 10, Powderly discloses weighting or ranking system includes using a hierarchy with corresponding weights (paragraph 0182, the user can set the weight of the distance to be higher than the weight associated with the properties of the virtual objects).
However it is noted that Powderly fails to specifically disclose the weighting associated with rays.
Hosenpud discloses col. 33, lines 49-54, a ray may be cast into a virtual world from a tip of a user input device, such as stylus 600 described above. In some embodiments, intersection results may be captured (e.g., intersections with virtual objects may be detected and objects may be ranked (or prioritized) based on distance from an origin of the ray); col. 34, lines 17-22, intersection results from the ray-cast and sphere-cast may be compared and/or prioritized. In some embodiments, if the ray-cast succeeds (detects an intersection) and the sphere-cast fails (does not detect an intersection), results from the ray-cast may be prioritized over results from the sphere-cast).

Regarding claim 10, Powderly discloses paragraph 0182, the user can set the weight of the distance to be higher than the weight associated with the properties of the virtual objects.
It is noted that Powderly fails to specifically disclose wherein the ray weighting or ranking system includes using a hierarchy of the multiple rays with corresponding weights.
Hosenpud discloses col. 33, lines 57-64, an intelligent hit point sorting approach to capture an intersection result closest to a reference ray (e.g., center of the casted sphere) may be used. In some embodiments, if an intersection is determined, a hit radius may be temporarily increased by a specified percentage of its originally specified value (e.g., by 5%, 10%, 15%, 20%, 25%, and so forth); col. 34, lines 17-18, intersection results from the ray-cast and sphere-cast may be compared and/or prioritized.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the weighting given to properties of the object as disclosed by Powderly having a weight of the distance, to include the hit radius to compare and prioritize the intersections results from ray-cast or sphere-cast for object interaction. 

Regarding claim 11, Powderly discloses wherein the ray weighting or ranking system includes setting a weighting value to assign to rays when the ray is determined as corresponding to the user's current focus (paragraph 0182, the user can set the weight of the distance to be higher than the weight associated with the properties of the virtual objects).
Hosenpud discloses col. 32, lines 51-57, a ray 902 may be cast from a physical tip of a stylus 900 into a virtual world that includes virtual objects A, B, and C. As can be seen, ray 902 may intersect object A at point H1, object B at point H2, and object C at point H3. Under the ray-cast procedure, point H1, being closest to the ray 902's origin (e.g., physical tip of the stylus 900), may be prioritized and reported as the closest hit.


Regarding claims 12 and 13, Powderly discloses paragraph 0182, the user can set the weight of the distance to be higher than the weight associated with the properties of the virtual objects.
It is noted that Powderly fails to disclose wherein the ray weighting or ranking system includes a weighting value to assign to rays when the ray is determined as actionable, wherein the ray is determined as actionable when a result of an available user command will be affected by the status of the ray.
Hosenpud discloses col. 35, lines 23-25, the system may record these hit point and prioritize hit points for the ray-cast procedure and sphere-case procedure independently; col. 35, lines 65-67, In some embodiments, criteria for “snapping” to a target object may depend on (and/or be based, at least in part, on) whether the target object is a model (e.g., a virtual object within a virtual scene) or a user interface item (e.g., a virtual object within a tool bar and/or tool box of the virtual scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the set of the weight for properties of the virtual objects as disclosed by Powderly, to include allowing a user to set weighting for actionable properties as disclosed by Hosenpud, i.e. user interface items, over models, to allow a user to include criteria for snapping a ray to a target user interface item.


Regarding claim 14, Powderly discloses wherein the causing display properties of each of the multiple rays to be set according to the results of determining the primary ray includes hiding all rays except the determined primary ray (paragraph 0117, the wearable system can generate a visual representation of at least a portion of the cone; the visual representation can correspond to at least a portion of the cone, such as the aperture of the cone, the surface of the cone, the central ray, etc.; wearable system can further hide the visual representation when the object changes from a hover state to a selected state). 

Regarding claim 15, Powderly discloses wherein the causing display properties of each of the multiple rays to be set according to the results of determining the primary ray includes displaying the primary ray more prominently than the one or more rays not determined to be the primary ray (paragraph 0117, In some cases, portions of the cone 1220 may be displayed (e.g., an end of the cone, a surface of the cone, a central ray of the cone, etc.).

Regarding claim 16, it is rejected based upon similar rational as above claim 1.  Powderly further discloses a computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform a process (paragraph 0006).

Regarding claim 17, Powderly discloses wherein the multiple rays include at least two rays with different shapes and/or curvatures from each other (paragraph 0117, the cone 1220 may have a variety of properties such as, e.g., size, shape or color ).

Regarding claim 18, Powderly discloses wherein the one or more particular features of the user comprises at least part of a hand of the user, an eye of the user, a controller handled by the user, or any combination thereof (figure 12A; paragraph 0108, cone can have its origin at various positions, e.g., the center of the user’s ARD, e.g., between the user’s eyes, a point on the user’s limbs, e.g. a hand, such as a finger of the hand, a user input device or totem being held or operated by the user);
and wherein the causing display properties of the at least one of the multiple rays to be set according to the results of determining the primary ray includes hiding all rays except the determined primary ray (Paragraph 0117, the wearable system can generate a visual representation of at least a portion of the cone; the visual representation can correspond to at least a portion of the cone, such as the aperture of the cone, the surface of the cone, the central ray, etc.; wearable system can further hide the visual representation when the object changes from a hover state to a selected state).

Regarding claim 19, Powderly discloses ray weighting or ranking system includes one or more of: a hierarchy of the multiple rays with corresponding weights (paragraph 0182, the user can set the weight of the distance to be higher than the weight associated with the properties of the virtual objects).
It is noted that Powderly fails to disclose wherein the ray weighting or ranking system includes a weighting value to assign to rays when the ray is determined as actionable, wherein the ray is determined as actionable when a result of an available user command will be affected by the status of the ray.
Hosenpud discloses col. 35, lines 23-25, the system may record these hit point and prioritize hit points for the ray-cast procedure and sphere-case procedure independently; col. 35, lines 65-67, In some embodiments, criteria for “snapping” to a target object may depend on (and/or be based, at least in part, on) whether the target object is a model (e.g., a virtual object within a virtual scene) or a user interface item (e.g., a virtual object within a tool bar and/or tool box of the virtual scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the set of the weight for properties of the virtual objects as disclosed by Powderly, to include allowing a user to set weighting for actionable properties as disclosed by Hosenpud, i.e. user interface items, over models, to allow a user to include criteria for snapping a ray to a target user interface item.

Regarding claim 20, it is rejected based upon similar rational as above claim 1.  Powderly further discloses a computing system for receiving user-input using multiple alternate rays, the computing system comprising: one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to perform a process (paragraph 0006).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powderly in view of Hosenpud as applied to claim 1 above, and further in view of Miller, IV et al., U.S. Patent Publication Number 2019/0188895 A1.

Regarding claim 5, Powderly discloses paragraph 0109, the central ray 1224 can represent the direction of the cone, the direction of the cone, the direction of the cone can correspond to the user’s body pose, such as head pose, hand gestures, etc., or the user’ direction of gaze.
However, it is noted that Powderly and Hosenpud fail to specifically disclose wherein at least one of the multiple rays, that are simultaneously controlled by a particular feature of the user, is a straight ray cast perpendicular to a line determined for the feature of user.
Miller discloses wherein at least one of the multiple rays, that are simultaneously controller by a particular feature of the user is a straight ray, cast perpendicular to a line determined for a feature of the user (paragraph 0221, given the 3D head position, the wearable system can project head position to a first large horizontal plane underneath the head, this can be done by casting a ray down from the head).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the multiple rays correspond to a user’s body as disclosed by Powderly, casting a ray perpendicular to a line determined for a feature of the user, as disclosed by Miller to identify horizontal planes for interaction with virtual objects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Stellmach et al., U.S. Patent Number 10,890,967 B2

Stellmach discloses wherein at least one of the multiple rays, that are simultaneously controlled by a particular feature of the user, is a ray cast as a curved line (figure 6).

Arteaga et al., U.S. Patent Publication Number 2018/0310116 A1
Arteaga discloses paragraph [0036] In some implementations, the head-mounted device 102 may be configured to cast an array of rays each having a fixed length and at specified angles to form a virtual echolocation “cane” to aid navigation of the wearer 100. FIG. 6 shows an example array 600 including a plurality of rays 602 each having the same length and cast at different angles. The array 600 of rays 602 are cast downward at a thirty-degree angle from the origin position 606 that approximates the user's mouth to form a semicircular perimeter 608 in front of the user 100.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616